         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RICKY SAVAGE,                                               CIVIL ACTION

        Plaintiff,
                                                             NO. 19-6026-KSM
        v.

 TEMPLE UNIVERSITY – OF THE
 COMMONWEALTH SYSTEM OF
 HIGHER EDUCATION, et al.,

        Defendants.


                                       MEMORANDUM
MARSTON, J.                                                                  June 25, 2020

       Plaintiff Ricky Savage sues his former employer, Defendant Temple University – of the

Commonwealth System of Higher Education and multiple Temple supervisors (collectively,

“Temple”), for religious, race, and intersectional discrimination under various Federal and

Pennsylvania statutes. Temple filed a partial motion to dismiss. For the reasons discussed

below, the Court grants the motion in part and denies the motion in part.

  I.   Factual Background

       Temple University hired Savage as an electrical supervisor on June 4, 2018. (Doc. No.

18 at ¶ 31.) Three days into the job, Savage told Defendant Kevin Casey, the Director of

Operations, that Savage was Muslim and needed to miss three to four hours every Friday

afternoon to attend religious services at his mosque. (Id. at ¶¶ 11, 32, 34.) Savage also said that

he was willing to make up the time that he missed by coming to work early or staying late. (Id.

at ¶ 33.) Casey permitted Savage to attend services on Friday, June 8, 2018, but said that he

would need to speak to his supervisor, Defendant Joseph Monahan, about whether Temple would
         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 2 of 16




be able to accommodate the request moving forward. (Id. at ¶¶ 35, 36.)

       On June 14, 2018, Casey informed Savage that his request had been denied and that he

would not be allowed to leave work early to attend religious services. (Id. at ¶ 39.) During that

meeting, Savage gave Casey a letter, in which he again requested that he be allowed to attend

services on Fridays. (Id. at ¶ 40.) He also stated that he was willing to work on Christmas and

during recognized holidays for religions other than Islam. (Id.) Savage then asked Casey if he

could attend a religious holiday service for Ramadan at his mosque that Friday, June 15, 2018.

(Id. at ¶ 42.) Casey forwarded the letter and Savage’s request to Monahan, but both were denied.

(Id. at ¶¶ 43–44.)

       Savage asked Casey if he could instead use a personal day to attend the religious service

for Ramadan, and Casey approved the request. (Id. at ¶ 45.) Savage attended the service, and

his personal day was reflected both in his time and in his personnel records. (Id. at ¶ 47.) The

next Tuesday, June 19, 2018, Defendant Brendan Muller, the Assistant Director of Operations

and Maintenance, called Savage to his office. (Id. at ¶¶ 14, 49.) Muller told Savage that he was

being terminated because he had taken the previous Friday off “without permission.” (Id. at

¶ 49.) Savage responded that the missed day was approved by Casey as personal time. (Id. at

¶ 50.) Muller agreed to pass this information on to Monahan, but when Savage followed up,

Muller told him that Monahan had chosen to uphold the termination. (Id. at ¶ 53.)

       Savage contacted Defendant Felisha Brown, Temple’s Employee Relations Manager, and

told her that he felt his termination was the result of unlawful discrimination based on his request

for a religious accommodation. (Id. at ¶¶ 17, 57.) Brown said that she was aware of his request

for a religious accommodation but the accommodation had been denied. (Id. at ¶ 59.) She also

said that Savage was terminated for calling out of work the previous Friday. (Id.at ¶ 60.)


                                                 2
         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 3 of 16




       Savage filed a Charge of Discrimination with the EEOC, which was jointly filed with the

Pennsylvania Human Relations Commission and the Philadelphia Commission on Human

Relations. (Doc. No. 19 at p. 15.) On the charge form, Savage checked the boxes for

“Religion”, “Retaliation”, and “Other” (“wrongful termination”) as the bases for his

discrimination claim. (Id.) He did not check the box next to “Race.” (Id.) With the charge

form, his attorneys submitted a letter, and in the header, the letter lists the “Nature of Complaint”

as “Religious Discrimination, Retaliation, Wrongful Termination.” (Id. at p. 16.) The letter

includes a statement of facts with 55 numbered paragraphs that is nearly identical to Savage’s

statement of facts in the amended complaint. (Compare Doc. No. 19 at pp. 18–24 with Doc. No.

18 at ¶¶ 3–20, 31–74.) In the first paragraph of the statement of facts, Savage states that he is

“an individual black male who practices the Muslim religion.” (Doc. No. 19 at p. 18.)

       After receiving a right-to-sue letter from the EEOC, Savage filed this action. (Doc. No.

18 at ¶ 26.) In his amended complaint he raises 14 counts for unlawful religious, race, and

intersectional discrimination under Title VII, 42 U.S.C. § 2000e-2; 42 U.S.C. § 1981; the

Pennsylvania Human Relations Act (PHRA), 43 Pa. Stat. & Con. Stat. § 951; and the

Philadelphia Fair Practices Ordinance (PFPO), § 9-1103(1). (Doc. No. 18.) He seeks damages,

declaratory relief, and injunctive relief. (Id. at ¶ 2.) Temple filed a motion for partial dismissal,

contending that Savage has not (1) exhausted administrative remedies on his race discrimination

claims under Title VII, the PHRA, and the PFPO; (2) stated a claim for race discrimination under

§ 1981; or (3) pled a claim for injunctive relief. (Doc. No. 19.) In support of its motion, Temple

relies on Savage’s EEOC charge form.

 II.   Standard of Review

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,


                                                  3
         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 4 of 16




accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. “Factual allegations must be enough to raise a right to relief above the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        When reviewing a motion to dismiss, courts “must accept the allegations in the complaint

as true, but are not compelled to accept unsupported conclusions and unwarranted inferences, or

a legal conclusion couched as a factual allegation.” Castleberry v. STI Grp., 863 F.3d 259, 263

(3d Cir. 2017) (quotation marks omitted). “As a general matter, a district court ruling on a

motion to dismiss may not consider matters extraneous to the pleadings.” In re Burlington Coat

Factory Securities Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). “However an exception to the

general rule is that a document integral to or explicitly relied upon in the complaint may be

considered without converting the motion to dismiss into one for summary judgment.” Id.

(quotation marks omitted and alterations accepted). The court may also consider “matters of

public record, orders, exhibits attached to the complaint and items appearing in the record of the

case.” Keystone Redevelopment Partners, LLC v. Decker, 631 F.3d 89, 95 (3d Cir. 2011)

(quotation marks omitted).

        Because Savage’s EEOC charge is a matter of public record and integral to his

discrimination claims, we consider it in deciding this motion to dismiss. See Ruddy v. U.S.

Postal Serv., 455 F. App'x 279, 283 (3d Cir.2011) (“The Magistrate Judge and District Court

properly relied on Ruddy’s EEOC file, which Ruddy referenced in his complaint and which is


                                                   4
             Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 5 of 16




integral to his claim . . . .”); Braddock v. SEPTA, No. 13-6171, 2014 WL 6698306, at *7 (E.D.

Pa. Nov. 25, 2014) (“I may properly consider EEOC filings in the context of a motion to dismiss

for failure to exhaust administrative remedies without converting the motion into one for

summary judgment.”).

III.     Discussion

         Temple argues that Savage has not exhausted administrative remedies for his race

discrimination claims under Title VII, the PHRA, and the PFPO, that he has not stated a claim

for race discrimination under § 1981, and that he has not stated a claim for injunctive relief. We

address each argument in turn.

         A. Claims for Race Discrimination Under Title VII, the PHRA, and the PFPO

         Savage brings claims for disparate treatment, hostile work environment, and retaliation

under Title VII (Counts I, II, and III) and claims for discrimination, retaliation, and aiding and

abetting under the PHRA (Counts VII, VIII, and IX) and the PFPO (Counts X, XI, and XII).

Temple argues that those claims should be dismissed to the extent that they are based on

allegations of race discrimination because Savage has not exhausted administrative remedies.

         Before bringing a claim for employment discrimination under Title VII, a plaintiff must

file a timely charge of discrimination with the EEOC.1 Fort Bend County v. Davis, 139 S. Ct.

1843, 1851 (2019) (“Title VII’s charge-filing requirement is a procedural rule, albeit a



         1
           Similarly, a plaintiff bringing a claim for discrimination under the PHRA or PFPO must file a charge of
discrimination with the Pennsylvania Human Relations Commission or Philadelphia Commission on Human
Relations respectively. Mandel v. M&Q Packaging, Corp., 706 F.3d 157, 163 (3d Cir. 2013) (“To bring a claim
under Title VII, a plaintiff must file a charge of discrimination with the EEOC and procure a notice of the right to
sue. The same is required to bring a claim under the PHRA.” (citations omitted)); see also Richards v. Foulke
Assocs., Inc., 151 F. Supp. 2d 610, 614 (E.D. Pa. 2001) (finding that the plaintiff was “required to exhaust her
administrative remedies before pursuing her PFPO claims in court”). PHRA and PFPO claims are interpreted
coextensively with a plaintiff’s Title VII claim. Ahern v. Eresearch Tech., Inc., 183 F. Supp. 3d 663, 668 (E.D. Pa.
2016) (“For purposes of assessing claims such as the ones presented herein, Title VII, the PHRA, and the PFPO
have been interpreted in a similar fashion.”).
                                                          5
         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 6 of 16




mandatory one . . . .); see also Phillips v. Sheraton Society Hill, 163 F. App’x 93, 94 (3d Cir.

2005) (“Nonexhaustion constitutes a possible ground for dismissal for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6).”). Only after the EEOC investigates the charge

and issues a right-to-sue letter may the plaintiff file a private action in federal court. Barzanty,

361 F. App’x 411, 414 (3d Cir. 2010) (explaining that this process gives the “EEOC the

opportunity to settle disputes through conference, conciliation, and persuasion, avoiding

unnecessary action in court” (quotation marks omitted)). Because exhaustion is a prerequisite to

filing suit, the Third Circuit has held that a federal action is limited to “claims that are within the

scope of the initial administrative charge” and the “EEOC investigation which can reasonably be

expected to grow out of the charge of discrimination.” Id. at 413–14 (quotation marks omitted).

        There are two areas on an EEOC charge form where the claimant discusses the bases for

his or her discrimination claim — first, in the area titled “bases for discrimination,” the claimant

checks the box next to the relevant categories of discrimination (e.g., race, sex, religion), and

second, in the area titled “the particulars are,” the claimant describes the events giving rise to his

or her claim of discrimination. See Hicks v. ABT Assocs., Inc., 572 F.2d 960, 962 (3d Cir. 1978).

A plaintiff’s discrimination claim will not be dismissed merely because he or she failed to check

the appropriate box on the charge form. The court does not “take a hyper-technical view” of the

charge, but instead, considers all “claims explicitly referenced” in the charge along with any

“acts encompassed within the charge’s broad terms or those fairly read as interchangeable with

the described discrimination, as well as any claims that are closely related to those included in

the administrative complaint.” Thomas v. St. Mary Med. Ctr., 22 F. Supp. 3d 459, 468 (E.D. Pa.

2014). That said, when the employee “does not offer facts or check the box on the opening

form” for a specific type of discrimination, we must dismiss the claim “with prejudice for failure


                                                   6
         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 7 of 16




to exhaust her administrative remedies.” Titus-Williams v. Schirg, No. 19-4743, 2020 WL

424950, at *1 (E.D. Pa. Jan. 24, 2020).

        We agree with Temple that Savage has not exhausted administrative remedies as to his

claims for race discrimination. On his EEOC charge form, Savage checked the boxes for

“Religion,” “Retaliation,” and “Other,” and under “Other,” he wrote, “wrongful termination.”

(Doc. 19 at p. 15.) He left blank the box next to “Race.” (Id.) With this form, Savage’s attorney

submitted a letter, in which he again identifies the “Nature of the Complaint” as “Religious

Discrimination, Retaliation, Wrongful Termination.” (Id. at p. 16.) The letter then spends six

pages and 55 numbered paragraphs explaining that Savage asked Temple if he could leave work

early on Fridays to attend religious services, that Temple denied the request, and that the

University fired Savage when he used personal time to attend the service. (Doc. No. 19 at pp.

18–24.) At the end of the narrative, Savage alleges that his “termination based on missing work

was pretext for religious discrimination and Respondents not wanting to accommodate [his]

requests.” (Doc. No. 20-1 at ¶ 41; see also id. at ¶ 43 (stating that he told Brown that “he felt the

termination was an unlawful discrimination for his requesting a religious accommodation”

(emphasis added)); id. at p. 11 (submitting the EEOC charge via email and listing the subject

matter as “Charge of Religious Discrimination filed on behalf of Ricky Savage”).).

       Savage argues that his charge raises a claim for race discrimination because in the first

paragraph of his statement of facts, he states that he is a “black male.” (Doc. No. 20 at p. 4.) But

it is not clear from the record that this statement, standing alone, put the EEOC on notice that he

was alleging race discrimination. See Antol v. Perry, 82 F.3d 1291, 1296 (3d Cir. 1996)

(concluding that the “gravamen” of the plaintiff’s EEOC charge was for “disability

discrimination” and therefore, “[n]either the EEOC nor the agency were put on notice of a


                                                  7
             Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 8 of 16




gender discrimination claim”); see also Titus-Williams, 2020 WL 424950, at *1 (“The

administrative agency cannot guess at a claim simply because of the employee’s gender, age,

race, or disability. The employee must identify the type(s) of claim she wishes to pursue.”).

         Other than saying that he is a “black male,” Savage did not mention race or race

discrimination anywhere in the charge or the accompanying letter, nor did he allege any facts

which tend to show race discrimination. When coupled with his admitted failure to check the

box next to “Race,” we cannot find that the charge put the agency on notice of Savage’s race

discrimination claim, particularly not when his charge was submitted by an experienced attorney,

and the accompanying letter spends six pages alleging what Savage himself describes as

“unlawful discrimination for his requesting a religious accommodation.”2 (Doc. No. 20-1 at ¶ 43

(emphasis added).) See Mandel, 706 F.3d at 164 (holding that the plaintiff failed to exhaust

administrative remedies for her retaliation claim where she failed to check the box for retaliation

on the charge or allege any retaliatory conduct in the charge); Barzanty, 361 F. App’x at 414

(holding that the plaintiff’s EEOC charge did not “give rise to a hostile work environment claim”

because she did not provide any “facts that suggest a hostile work environment, and she did not



         2
           One court in this district has found that although the plaintiff failed to check the gender discrimination
box, the plaintiff exhausted administrative remedies as to her gender discrimination claim when she stated in the
charge that she was a “White female” because there was evidence that the agency interpreted the charge as including
a claim for gender discrimination. See Hemphill v. Phila. Housing Auth., Civil Action No. 16-4551, 2016 WL
6995021 (E.D. Pa. Nov. 30, 2016). The charge form in Hemphill was completed and submitted by the claimant, not
an attorney, and the narrative account included on that form was only two paragraphs long, significantly less than
the multi-page statement of facts submitted by Savage’s attorney. Id.; see Johnson v. Chase Home Fin., 309 F.
Supp. 2d 667, 672 (E.D. Pa. 2004) (finding that although the plaintiff checked the box next to “retaliation” on the
EEOC intake questionnaire, he did not include a claim for retaliation on the EEOC charge, a failure which was
“particularly unjustified given that plaintiff was represented by counsel experienced in EEOC matters throughout the
administrative proceedings”). Here, Savage has not provided a copy of his right-to-sue letter or alleged that the
agency in fact investigated whether he was discriminated against because of his race. Compare Hemphill, 2016 WL
6995021, with Fucci v. Grad. Hosp., 969 F. Supp. 310, 315 (E.D. Pa. 1997) (finding that although the plaintiff’s
EEOC charge discussed his gender, the plaintiff failed to exhaust administrative remedies on his gender
discrimination claim because he checked the boxes next to “national origin” and “other,” but not “sex,” on the
charge form, and EEOC documents showed that the agency “did not perceive plaintiff’s claim to include gender
discrimination”). Savage will be given an opportunity to amend his complaint to show, if he can, that the EEOC
interpreted his charge as including a claim for race discrimination.
                                                         8
         Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 9 of 16




check the box indicating her charge was a continuing action”).

       In addition to his purely race discrimination claims, Savage argues that he has stated

claims for intersectional discrimination under Title VII, the PHRA, and the PFPO. He asserts

that “Defendants discriminated against Plaintiff based on his belief in a religion that is perceived

and believed to be tied to a particular race.” (Doc. No. 20 at p. 6.) A claim for intersectional

discrimination is distinct from a claim for discrimination based on a single protected

characteristic. See Jefferies v. Harris Cty. Cmty Action Ass’n, 615 F.2d 1025, 1032 (5th Cir.

1980) (holding that the district court erred when it “separately addressed [her] claims of race

discrimination and sex discrimination,” instead of analyzing her claim as one “based on a

combination of race and sex”); see also Fucci, 969 F. Supp. at 316 (finding that the plaintiff

exhausted administrative remedies for his national-origin-plus-gender discrimination claim but

not for his purely gender discrimination claim). Because Temple does not address Savage’s

claims for intersectional discrimination in its motion to dismiss or reply brief, those claims

survive the motion, and we do not address them in this opinion.

        To the extent that Counts I–III and VII–XII are based solely on allegations of race

discrimination, those claims are dismissed without prejudice.

        B. The Race Discrimination Claims Under § 1981

       Savage also brings claims for disparate treatment, hostile work environment, and

retaliation under § 1981 (Counts IV, V, and VI). Administrative exhaustion is not a prerequisite

to a § 1981 claim. Cheyney State Coll. Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983).

However, Temple argues that Savage’s claim for race discrimination under § 1981 must be

dismissed because Savage has not alleged any facts which support an inference that his race was

a determining factor in the decision to terminate his employment. (Doc. No. 19 at p. 10.)


                                                 9
        Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 10 of 16




       “[T]he substantive elements of a claim under section 1981 are generally identical to the

elements of an employment discrimination claim under Title VII.” Brown v. J. Kaz, Inc., 581

F.3d 175, 181–82 (3d Cir. 2009). “Accordingly, a court reviews them under the burden-shifting

framework outlined in McDonnel Douglas Corp. v. Green, 411 U.S. 792 [ ] (1973).”

Castleberry, 863 F.3d at 263. Under that framework, the plaintiff must establish the elements of

his claim; if he does, the burden shifts to the employer to articulate a “legitimate,

nondiscriminatory reason for the adverse employment action”; after which, the “plaintiff bears

the burden of establishing that the employer’s stated reason for the adverse action was an excuse,

or pretext, for why the action was actually taken.” Id. (quotation marks omitted). “Under the

McDonnell-Douglas framework, a claim of employment discrimination necessarily survives a

motion to dismiss so long as the requisite prima facie elements have been established.” Id. at

266. Using this approach, we address each count in turn.

            1. Disparate Treatment

       To establish a claim for disparate treatment discrimination under § 1981, “a plaintiff must

show: (1) that he belongs to a racial minority; (2) an intent to discriminate on the basis of race

by the defendant; and (3) discrimination concerning one or more of the activities enumerated in

§ 1981.” Id. Temple argues that Savage has not satisfied the second element because he has not

alleged any facts which tend to show that Temple intentionally discriminated against him on the

basis of race. See Hood v. N.J. Dep’t of Civil Serv., 680 F.2d 955, 959 (3d Cir. 1982) (explaining

that “intentional discrimination is a required element of a § 1981 claim”).

       Savage argues that we can:

       draw the reasonable inference that his race (Black) was a determinative or
       motivating factor in Defendants’ decision to terminate him where he averred he is
       a Black male Muslim who practices the Islam religion, that he requested a
       reasonable religious accommodation to attend religious services, that Defendants

                                                 10
        Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 11 of 16




       denied him that request, that he complained about this denial, and Defendants then
       retaliated against him for participating in protected activity by complaining.

(Doc. No. 20 at p. 6.) But taking those allegations as true, Savage has pled a claim for religious

discrimination, not disparate treatment race discrimination. Savage’s only allegation related to

race is that he is a “Black male Muslim.” That allegation satisfies the first prong of the disparate

treatment test by showing that he “belongs to a racial minority,” but on its own, it does not show

that Temple intended to discriminate against him because of his race. Cf. Castleberry, 863 F.3d

at 266 (finding that the plaintiffs alleged facts tending to show an intent to discriminate on the

basis of race where they alleged that “they were the only black males assigned to their specific

site, they were assigned undesirable duties, they were the targets of racial epithets, and they were

fired twice due to their race”); see also Dingus v. Tenn. Dep’t of Safety, Nos. 3:07-cv-452, 3:10-

cv-435, 2014 WL 4658943, *1 n.1 (E.D. Tenn. Sept. 17, 2014) (The plaintiff’s “claims of racial

discrimination arise only in the context of his claims for religious discrimination. In other

words, he is referred to as a ‘black Muslim.’ But this alone is not enough for a claim of racial

discrimination.”).

       Savage notes that he “pled that he was ‘terminated because of his race, religion and

participation in a protected activity,’” and that “Defendants discriminated against him on the

basis of his religion (Islam) and race (Black).” (Doc. No. 20 at p. 6.) But those are legal

conclusions, not factual allegations, and we do not consider them in deciding a motion to

dismiss. See Castleberry, 863 F.3d at 263 (explaining that on a motion to dismiss, the court does

not “accept unsupported conclusions and unwarranted inferences, or a legal conclusion couched

as a factual allegation”). Because Savage has alleged no facts that give rise to the inference that

Temple discriminated against him on the basis of race, he has not stated a claim for disparate

treatment race discrimination under § 1981.

                                                 11
        Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 12 of 16




            2. Hostile Work Environment

       To establish a claim for hostile work environment on the basis of race, a plaintiff must

show that “[1] the employee suffered intentional discrimination because of his/her race, [2] the

discrimination was severe or pervasive, [3] the discrimination detrimentally affected the plaintiff,

[4] the discrimination would detrimentally affect a reasonable person in like circumstances, and

[5] the existence of respondeat superior liability (meaning the employer is responsible).” Id.

(alterations adopted). As discussed above, Savage has not alleged any facts which tend to show

that he was intentionally discriminated against because of his race. Therefore, his hostile work

environment race discrimination claim also fails.

            3. Retaliation

       Last, to plead a claim for retaliation under § 1981, a plaintiff must show that “(1) he

engaged in protected activity; (2) the employer took an adverse employment action against him;

and (3) there was a causal connection between his participation in the protected activity and the

adverse employment action.” Id. at 267 (alterations adopted). In the amended complaint,

Savage alleges that “Defendants discriminated against him because of his protected activity.”

(Doc. No. 18 at ¶ 159.) But he never explains what the “protected activity” is or how it relates

to his race. Cf. Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (explaining that

“[f]or purposes of the first prong of a prima facie case of retaliation” the plaintiff’s “complaint

must allege” that he engaged in “protected ‘opposition’ activity” and that the “opposition was to

discrimination based on a protected category, such as age or race”). Savage notes that the “most

common activities protected from retaliation under Section 1981 and Title VII are: (1) opposing

unlawful discrimination; (2) making a charge of employment discrimination; (3) testifying,

assisting or participating in any manner in an investigation, proceeding or hearing under Section


                                                 12
          Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 13 of 16




1981.” (Doc. No. 18 at ¶ 158.) But nowhere does he allege that he opposed unlawful

discrimination on the basis of race, that he filed a charge of race discrimination, or that he

testified, assisted, or otherwise participated in an investigation, proceeding or hearing related to

race discrimination under § 1981.

         To the extent that Counts IV, V, and VI are based solely on race discrimination, those

claims are dismissed without prejudice. As with his claims under Title VII, the PHRA, and the

PFPO, Savage argues that his § 1981 counts include claims for “intersectional discrimination

where Defendants discriminated against Plaintiff based on his belief in a religion that is

perceived and believed to be tied to a particular race.” (Doc. No. 20 at p. 6.) Again, because

Temple does not discuss Savage’s claim for intersectional discrimination under § 1981 in its

motion to dismiss or reply brief, that claim survives the motion, and we do not address it further

in this opinion.

         C. The Request for Injunctive Relief

         Last, Temple argues that Savage’s request for injunctive relief should be dismissed

because he has not alleged any facts which tend to show that he will suffer future harm. This

argument targets Savage’s standing to seek injunctive relief.3 See McNair v. Synapse Grp., Inc.,

672 F.3d 213, 225–26 (3d Cir. 2012).

         “It goes without saying that those who seek to invoke the jurisdiction of the federal courts



         3
            “A motion to dismiss for want of standing is . . . properly brought pursuant to Rule 12(b)(1),” not Rule
12(b)(6) “because standing is a jurisdictional matter.” Ballentine v. United States, 468 F.3d 806, 810 (3d Cir. 2007).
Under this standard, we must first determine whether the motion presents a facial attack or a factual attack. The
Constitution Party of Pa. v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014). A facial attack is “an argument that
considers a claim on its face and asserts that it is insufficient to invoke the subject matter jurisdiction of the court.”
Id. at 358. By contrast, a factual attack “is an argument that there is no subject matter jurisdiction because the facts
of the case . . . do not support the asserted jurisdiction.” Id. Because Temple argues that the amended complaint
fails to plead facts which show that Savage will suffer future harm, it brings a facial attack, and we “apply the same
standard of review [we] would use in considering a motion to dismiss under Rule 12(b)(6), i.e., construing the
alleged facts in favor of the nonmoving party.” Id.
                                                           13
        Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 14 of 16




must satisfy the threshold requirement imposed by Article III of the Constitution by alleging an

actual case or controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). In satisfying

this requirement, the plaintiff “bears the burden of showing that he has standing for each type of

relief sought.” Summers v. Earth Island Institute, 129 S. Ct. 1142, 1149 (2009). “When, as in

this case, prospective relief is sought, the plaintiff must show that he is likely to suffer future

injury from the defendant’s conduct.” McNair, 672 F.3d at 223 (quotation marks omitted); see

also Summers, 129 S. Ct. at 1149 (stating that a plaintiff seeking injunctive relief must show that

he is “under threat of suffering ‘injury in fact’ that is concrete and particularized” and “actual

and imminent, not conjectural or hypothetical”). “The threat of injury must be sufficiently real

and immediate, and, as a result of the immediacy requirement, past exposure to illegal conduct

does not itself show a present case or controversy regarding injunctive relief if unaccompanied

by any continuing, present adverse effects.” McNair, 672 F.3d at 223 (quotation marks,

citations, and alterations omitted); see also O’Shea v. Littleton, 414 U.S. 488, 495 (1974) (“Past

exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief . . . if unaccompanied by any continuing, present adverse effects.”).

        Generally a former employee does not have standing to seek injunctive relief against his

former employer because “there is no immediate threat that they will be wronged again.”

Gutierrez v. Johnson & Johnson, 467 F. Supp. 2d 403, 413 (D.N.J. 2006); see also Robinson v.

Blank, No. 11 Civ. 2480(PAC)(DF), 2013 WL 2156040, at *12 (S.D.N.Y. May 20, 2013)

(“Lyons has been held to apply in the employment context, such that a plaintiff who is no longer

employed by the defendant, and thus is not likely to face future injury by that defendant, will

generally be unable to establish standing to enjoin the defendant from maintaining allegedly

unlawful policies.” (adopting Report and Recommendation)). However, district courts in other


                                                  14
        Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 15 of 16




circuits have recognized a limited exception to this rule where the former employee seeks

reinstatement. See, e.g., Kassman v. KPMG LLP, 925 F. Supp. 2d 453, 468 (S.D. N.Y. 2013)

(“Accordingly, the Court follows those courts that have held that a plaintiff seeking

reinstatement has standing to pursue injunctive or declaratory relief.”); Tolton v. Day, No. 19-

945, 2020 WL 2542129, at *37 (D.D.C. May 19, 2020) (“Nothing in Dukes or any other binding

authority precludes a plaintiff asserting an employment discrimination claim from seeking

reinstatement as a remedy, and reinstatement is an injunctive remedy.”); cf. Wood v. Dixon, Civil

Action No. 13-0278-KD-N, 2013 WL 6183143, at *3 n.8 (S.D. Ala. Nov. 26, 2013) (finding that

the former employee lacked standing to seek injunctive relief when he was “no longer employed

by the Baldwin County District Attorney” and was “not seeking reinstatement”). We are

persuaded by the reasoning of Kassman and similar cases, and agree that a former employee

seeking reinstatement has standing to seek injunctive relief.

        Like in Kassman and Tolton, Savage’s request for reinstatement is clear on the face of the

amended complaint. (Doc. No. 18 at ¶ 2 (“Plaintiff Ricky Savage seeks declaratory and

injunctive relief . . . reinstatement . . . to redress the injuries he has suffered as a result of being

discriminated and retaliated against by Defendants on the basis of his race, religion and

participation in protected activity.”); see also Doc. No. 20 at pp. 6–7 (asserting that he continues

to suffer harm because Temple has “continued to uphold their termination of Plaintiff, thereby

denying him continued employment”). His claim for injunctive relief therefore survives

Temple’s motion to dismiss. See, e.g., Tolton, 2020 WL 2542129, at *39 (“Here, Plaintiff

seek[s] reinstatement . . . and that request for relief is both legally cognizable and sufficient to

reject [the defendant’s] motion for judgment on the pleadings on their injunctive claims.”).




                                                    15
        Case 2:19-cv-06026-KSM Document 22 Filed 06/25/20 Page 16 of 16




IV.     Conclusion.

        Temple’s motion to dismiss is granted in part and denied in part. To the extent that the

amended complaint brings purely race discrimination claims under Title VII, the PHRA, and the

PFPO, those claims are dismissed for failure to exhaust administrative remedies. Savage will be

given an opportunity to amend his complaint to allege, if he can, that the EEOC interpreted his

charge as including a claim for race discrimination. To the extent that the amended complaint

brings race discrimination claims under § 1981, those claims are also dismissed, and Savage will

be given an opportunity to amend his complaint to allege facts which show that Temple

intentionally discriminated against him on the basis of race and/or that he engaged in a protected

activity related to race discrimination. Temple’s motion to dismiss Savage’s claim for injunctive

relief is denied.

        An appropriate order follows.




                                                16
